Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-12, 15-16, 18 and 20 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12, 16, 18 and 20 of U.S. Patent No. 11,373,891. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims contain the same invention with only minor changes in language of the claimed elements and the differences in wording do not render the scope patentably distinct.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-20 rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kawai (JP 2018/048432), attached, (English version, US Pub App 2021/0013077, cited by Applicant, referenced herein).

Regarding claim 1, Kawai discloses an equipment front end module (Fig.1), comprising: 
an equipment front end module chamber (1); 
an upper plenum (42) at a top of the equipment front end module (Fig.3) and including an opening into the equipment front end module chamber (37) (Fig.3) (Para.42); and 
a plurality of return ducts (21-24) that are coupled between a bottom of the equipment front end module chamber and the upper plenum (Fig.3), the plurality of return ducts providing a return gas flow path enabling recirculation of gas from the equipment front end module chamber to the upper plenum (Fig.3) (Para.51).

Regarding claim 2, Kawai further discloses the plurality of return ducts comprise at least three return ducts providing the return gas flow path (21-24) (Fig.3).

Regarding claim 3, Kawai further discloses a front wall, a rear wall, and two side walls (2) (Fig.1), the front wall including a plurality of load ports (4) (Fig.1), and the rear wall configured to couple to a load lock apparatus (6a), wherein the equipment front end module chamber is formed between the front wall, the rear wall, and the two side walls (2) (Fig.1) (Fig.3).

Regarding claim 4, Kawai further discloses the plurality of return ducts extend alongside of the front wall (Fig.1) (Fig.3).

Regarding claim 5, Kawai further discloses at least some of the plurality of return ducts are configured to extend upward between sides of two adjacent carrier door openers (Fig.3).

Regarding claim 6, Kawai further discloses a first side storage pod is coupled to at least one of the two side walls (100) (Fig.1), further comprising a series of fans (44) positioned within the upper plenum to draw exhaust from the first side storage pod into the plurality of return ducts (Fig.3).

Regarding claim 7, Kawai further discloses the first side storage pod comprises an exhaust channel coupled to the upper plenum by a side return duct (48) (Fig.5) (Para.47).

Regarding claim 8, Kawai further discloses a first side storage pod coupled to a first side wall of the two side walls, and a second side storage pod coupled to a second side wall of the two side walls (Fig.1).

Regarding claim 9, Kawai discloses an electronic device manufacturing assembly comprising: 
an equipment front end module comprising (Fig.1): 
an equipment front end module chamber (1); 
an upper plenum (42) at a top of the equipment front end module (Fig.3) and including an opening into the equipment front end module chamber (37) (Fig.3) (Para.42), the upper plenum to provide gas into the equipment front end module chamber (Fig.3); and 
a plurality of return ducts (21-24) that are coupled between a bottom of the equipment front end module chamber and the upper plenum (Fig.3), the plurality of return ducts providing a return gas flow path enabling recirculation of gas from the equipment front end module chamber to the upper plenum (Fig.3) (Para.51).

Regarding claim 10, Kawai further discloses least some of the plurality of return ducts are configured to extend upward along an inside surface of a front wall of the equipment front end module (Fig.3).

Regarding claim 11, Kawai further discloses at least some of the plurality of return ducts are configured to extend upward along an outside surface of a front wall of the equipment front end module (Fig.3).

Regarding claim 12, Kawai further discloses a first side storage pod (100) coupled to the equipment front end module via an interface opening of the equipment front end module (Fig.5), the first side storage pod comprising: a mounting plate having a first side attached (Fig.5), and providing a hermetically-sealed interface, to the equipment front end module (101), the mounting plate including a panel opening adjacent to the interface opening (Fig.1); and a side storage container sealingly attached to a second side of the mounting plate (Fig.5), the side storage container having a pod opening corresponding to the panel opening, wherein the gas flows into the side storage container through the interface opening, the panel opening, and the pod opening (Para.32-33).

Regarding claim 13, Kawai further discloses the mounting plate comprises a recess (38) that extends around a periphery of the mounting plate, further comprising a panel seal located with the recess to prevent an exchange of gas between the mounting plate and a side wall of the equipment front end module (Fig.4) (Para.41). 

Regarding claim 14, Kawai further discloses a series of fans (44) positioned within the upper plenum to draw exhaust from the first side storage pod into the plurality of return ducts (Fig.3).

Regarding claim 15, Kawai further discloses the first side storage pod further comprises: one or more chambers, each of the one or more chambers having a chamber opening located adjacent to the interface opening (Fig.1); at least two side storage containers, to include the side storage container, located in the one or more chambers (Fig.1), each of the one or more side storage containers configured to receive one or more substrates from the equipment front end module chamber (Fig.1); and a common plenum into which exhaust gas is fed by the one or more side storage containers (Fig.3).

Regarding claim 16, Kawai further discloses a second side storage pod coupled to the equipment front end module via a second interface opening of the equipment front end module, the second side storage pod configured to receive one or more substrates from the equipment front end module chamber (Fig.1).

Regarding claim 17, Kawai further discloses a controller configured to control a flow rate of gas being introduced into the equipment front end module chamber to achieve a predetermined environmental condition of the equipment front end module chamber (Para.20), wherein the flow rate of the gas is higher into the first side storage pod than into the equipment front end module chamber (Para.20-22).

Regarding claim 18, Kawai discloses a method of operating an equipment front end module, comprising: 
providing the equipment front end module (Fig.1) with an upper plenum (42) connected to an equipment front end module chamber via an opening between the upper plenum and the equipment front end module chamber (37) (Fig.3) (Para.42); 
flowing gas from the upper plenum to the equipment front end module chamber (Fig.3) (Para.42); and 
recirculating at least some of the gas from the equipment front end module chamber to the upper plenum through a plurality of return ducts (21-24) that are routed between a bottom of the equipment front end module chamber and the upper plenum (Para.51).

Regarding claim 19, Kawai further discloses flowing some of the gas from the equipment front end module chamber into a first side storage pod at a higher rate than the gas enters the equipment front end module chamber (Para.20-23).

Regarding claim 20, Kawai further discloses exhausting gas from the first side storage pod through a first side return duct to the upper plenum (Fig.5).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Reuter, Kim, Bonecutter and Holeyannavar further disclose elements of an EFEM.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHLEY K ROMANO whose telephone number is (571)272-9318.  The examiner can normally be reached Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on 571-272-7097.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SAUL RODRIGUEZ/Supervisory Patent Examiner, Art Unit 3652                                                                                                                                                                                                        



/ASHLEY K ROMANO/Examiner, Art Unit 3652